Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending. Claim 11 is withdrawn. Claims 1-10 and 12-24 are examined below.

Election/Restrictions
Applicant's election with traverse of species IA, formula 8, ina the reply filed on 3/8/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

See office action mailed 2/17/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a copolymer coating layer on active material particles, i.e. core/shell, does not reasonably provide enablement for a copolymer layer over the active material (see rejection of claim 1 below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. See applicant’s fig. 1A and 1B, also applicant’s specification page 9, paragraph [0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (US 2017/0331146)  in view of Choi et al. (US 2017/0117536).
Regarding claims 1, 2-5, 7, and 12, Haba discloses a positive electrode comprising: 
a composite material comprising a positive active material (see paragraph [0083]), and a coating layer located on a surface of the positive active material, i.e. a penetrating polymer electrolyte layer (see paragraphs [0083]-[0087] and [0101]). As the electrolyte penetrates the positive active material, the electrolyte forms a coating layer located on a surface of the positive active material. 
Although Haba discloses where the electrolyte may include a polymer electrolyte, Haba does not disclose further details of the polymer.
Choi is analogous art to Haba as Choi discloses an electrolyte including a copolymer for a lithium secondary battery (see paragraph [0054]);
the electrolyte comprising a random copolymer (reads on claim 7) comprising a first repeating unit and a second repeating unit (see Choi abstract) comprising the following formula:

    PNG
    media_image1.png
    255
    369
    media_image1.png
    Greyscale

wherein:
R26, R27, and R28 are each independently hydrogen, a 
halogen atom, a substituted or unsubstituted C.sub.1-C.sub.30 alkyl group, a 
substituted or unsubstituted C.sub.1-C.sub.30 alkoxy group, or a substituted or 
unsubstituted C.sub.2-C.sub.100 alkyleneoxide group; 
r is at least one anion (see paragraphs [0090]-[0092] and [0101]).
It would be obvious to utilize the electrolyte of Choi as the electrolyte of Haba penetrating the positive electrode because the Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

The electrolyte of Choi reads on applicant’s elected formula 8 of claim 12 and therefore reads on claim 1:
wherein the coating layer comprises a copolymer comprising 
a first repeating unit represented by Formula 1, and a second repeating unit represented by Formula 2: 
Formula 1

    PNG
    media_image2.png
    266
    247
    media_image2.png
    Greyscale

wherein in Formula 1, 
Ar is a substituted or unsubstituted C6-C30 arylene group or a substituted or unsubstituted C6-C30 heteroarylene group, 
R1, R2, and R3 are each independently hydrogen, a substituted or unsubstituted C1-C30 alkyl group, a substituted or unsubstituted C6-C30 aryl group, or a substituted or unsubstituted C3-C30 heteroaryl group, 
A is a bond, a substituted or unsubstituted C1-C30 alkylene group, a substituted or unsubstituted C6-C30 arylene group, a substituted or unsubstituted C3-C30 heteroarylene group, a substituted or unsubstituted C4-C30 cycloalkylene group, or a substituted or unsubstituted C3-C30 heterocycloalkylene group, 

    PNG
    media_image3.png
    95
    83
    media_image3.png
    Greyscale
is a 3-membered to 31-membered ring system comprising 2 to 30 carbon atoms, and X is -S, -N(R), or -P(R'), 
R and R' are each independently hydrogen, a substituted or unsubstituted C1- C30 alkyl group, a substituted or unsubstituted C1-C30 heteroalkyl group, a substituted or unsubstituted C1-C30 alkoxy group, a substituted or unsubstituted C6-C30 aryl group, a substituted or unsubstituted C7-C30 arylalkyl group, a substituted or unsubstituted C6-C30 aryloxy group, a substituted or unsubstituted C3-C30 heteroaryl group, a substituted or unsubstituted C4-C30 heteroarylalkyl group, a substituted or unsubstituted C3-C30 cycloalkyl group, a substituted or unsubstituted C2-C30 alkenyl group, or a substituted or unsubstituted C3-C30 alkynyl group, and 
Y- is an anion, 

Formula 2

    PNG
    media_image4.png
    179
    297
    media_image4.png
    Greyscale

wherein in Formula 2, 
A1 is a substituted or unsubstituted C6-C30 aryl group, a substituted or unsubstituted C2-C30 heteroaryl group, or -C(=O)O-(CH2CH20)a-R7, 
wherein R7 is hydrogen, a substituted or unsubstituted C1-C30 alkyl group, or a substituted or unsubstituted C6-C30 aryl group, and a is an integer of 1 to 10, and R4, R5, and R6 are each independently hydrogen, a substituted or unsubstituted C1-C30 alkyl group, a substituted or unsubstituted C6-C30 aryl group, or a substituted or unsubstituted C3-C30 heteroaryl group, and 
in Formula 1 and 2, m and n are mole fractions of the first repeating unit represented by Formula 1 and the second repeating unit represented by Formula 2, respectively, wherein a sum of m and n is 1, and m and n are each independently greater than 0 and less than 1.
Further, applicant has identified formula 8 to meet the limitations of claims 2-5.

Regarding claim 6, modified Haba discloses a positive electrode of claim 1, but does not disclose wherein an amount of the copolymer in the coating layer is from about 0.1 parts by weight to about 10 parts by weight, based on 100 parts by weight of a total weight of the positive electrode.
Haba does specify a specific gravity to allow the electrolyte containing the copolymer to penetrate and therefore controls the amount of copolymer (see Haba paragraphs [0083]-[0087]).
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 8, modified Haba disclose the positive electrode of claim 1, and wherein 0.01 < a < 0.99, 0.01 < b < 0.99 provided a + b = 1 (see Choi paragraph [0093]), wherein a is n and b is m of formula 8 and therefore formula 1, which overlaps the recited range wherein a molar ratio of m to n in Formula 1 is from about 2:8 to about 5:5.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 9, modified Haba discloses a positive electrode of claim 1, wherein the copolymer has a degree of polymerization of about 10 to about 5,000 (see Choi abstract).

Regarding claim 10, modified Haba discloses a positive electrode of claim 1, wherein the copolymer and has a degree of polymerization of about 10 to about 5,000 (see abstract) and meets formula 8 of claim 12 (see discussion of claim 1) (see Choi paragraphs [0090]-[0093]). Applicant had identified claim 8 as reading on Formula 6. Therefore, modified Haba discloses the copolymer is represented by Formula 6 below

    PNG
    media_image5.png
    372
    483
    media_image5.png
    Greyscale

wherein in Formula 6, Ar is a substituted or unsubstituted C6-C30 arylene group, R1 to R6 are each independently hydrogen, a substituted or unsubstituted Cl- C30 alkyl group, a substituted or unsubstituted C6-C30 aryl group, or a substituted or unsubstituted C3-C30 heteroaryl group, A is a bond, a substituted or unsubstituted C1-C30 alkylene group, or a substituted or unsubstituted C6-C30 arylene group, Y- comprises BF4-, PF&, AsF&, SbF&-, AIC14, HS04-, CH3SO3-, (CF3SO2)2N-, C1-, Br-, I-, S042-, C104-, CF3S03-, CF3CO2-, (C2F5SO2)2N-, (C2F5SO2)(CF3SO2)N-, (FSO2)2N-, NO3-, A12C17, CH3COO-, (CF3SO2)3C-, (CF3)2PF4-, (CF3)3PF3-, (CF3)4PF2-, (CF3)5PF-, (CF3)6P-, SF5CF2SO3-, SF5CHFCF2SO3-, CF3CF2(CF3)2CO-, (CF3SO2)2CH-, (SF5)3C-, (O(CF3)2C2(CF3)20)2PO-, or a combination thereof, m and n are each independently from 0.01 to 0.99, wherein a sum of m and n is 1, andFormula 5-1 Formula 5-2wherein in Formula 5-1 and Formula 5-2, R20 to R28 are each independently hydrogen, a substituted or unsubstituted C1-C30 alkyl group, a substituted or unsubstituted C1-C30 alkoxy group, a substituted or unsubstituted C6-C30 aryl group, a substituted or unsubstituted C6-C30 aryloxy group, a substituted or unsubstituted C3- C30 heteroaryl group, a substituted or unsubstituted C3-C30 heteroaryloxy group, a substituted or unsubstituted C4-C30 cycloalkyl group, or a substituted or unsubstituted C3-C30 heterocycloalkyl group, and * indicates a point of attachment.

Regarding claim 13, modified Haba discloses a positive electrode of claim 1, wherein the positive active material comprises a lithium nickel manganese oxide (see Haba paragraph [0083]), which reads on comprises a lithium nickel manganese oxide, a lithium cobalt oxide, a lithium nickel cobalt manganese oxide, a lithium nickel cobalt aluminum oxide, a lithium phosphate iron oxide, an over-lithiated layered oxide, or a combination thereof.

Regarding claim 14, modified Haba discloses a positive electrode of claim 1, wherein the coating layer further comprises a lithium salt (see Choi paragraph [0102]). 

Regarding claim 15, modified Haba discloses a positive electrode of claim 13, wherein the lithium salt comprises at least a selection from LiCI, LiF, LiBr, LiI (see Choi paragraph [0102]), which reads on LiSCN, LiN(CN)2, Li(CF3SO2)3C, LiC4F9SO3, LiN(SO2CF2CF3)2, LiCI, LiF, LiBr, LiI, LiB(C204)2, LiBF4, LiBF3(C2F5), lithium bis(oxalato) borate, lithium oxalyldifluoroborate, lithium difluoro(oxalato)borate, lithium bis(trifluoro methanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, LiCF3SO3, LiAsF6, LiSbF6, LiCIO4, or a combination thereof. 
Modified Haba does not disclose wherein an amount of the lithium salt is in a range of about 0.1 part by weight to about 90 parts by weight, based on 100 parts by weight of the coating layer.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 16, Haba discloses a positive electrode of claim 1, but does not disclose wherein the coating layer has a thickness of about 0.1 nanometer to about 100 nanometers.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 19, modified Haba discloses a positive electrode of claim 1, further comprising a conductive agent comprising a carbon nanofiber, graphite, carbon black, graphene, or a combination thereof (see paragraph [0019]-[0021] and [0045]).

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. and Choi et al. as applied to claim 1 and 19 above, and further in view of Utsuno et al. (US 2019/0221884).
Regarding claim 17 and 18, modified Haba discloses a positive electrode of claim 1, does not disclose the positive electrode further comprising a binder comprising a sulfide electrolyte, an oxide electrolyte, or a combination thereof.
Choi does disclose the electrolyte comprising the copolymer, without specifying the electrolyte (see paragraphs [0054]-[0056] and [010]-[0106]) and may comprise other electrolytes.
Utsuno is analogous art to Haba and Choi as Utsuno discloses electrolytes for lithium secondary batteries Utsuno discloses the electrolyte is a sulfide electrolyte comprising a compound represented by Formula 16 below: 
Formula 16 
LiaMbPScAd 
wherein in Formula 16, 
0<a<6, 0<b<6m 0<c<5, and 0<d<6
M is Ge, Sn, or Si; and 
A is F, Cl, Br, or I. (see paragraph [0047]-[0049])
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Further, it would be obvious to modify Haba in view of Choi with the electrolyte of Utsuno electrolyte because the Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding the lithium sulfur electrolyte serving as a binder, the court has held that if the composition is physical the same, it must have the same properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP § 2112.01.

Regarding claim 20, modified Haba discloses a lithium battery comprising: 
the positive electrode of claim 1 (see discussion of claim 1); 
a negative electrode; and 
a solid electrolyte interposed between the positive electrode and the negative electrode and comprising a sulfide solid electrolyte, an oxide solid electrolyte, or a combination thereof (see discussion of claims 17 and 18) (see Haba paragraphs [0101], [0107], [0091]-[0092]).

Regarding claim 21, modified Haba discloses a lithium battery of claim 19, wherein the sulfide solid electrolyte comprises Li2S-P2S5, Li2S-P2S5-LiX where X is I, Cl, or Br, Li2S-P2S5-Li2O, Li2S-P2S5- Li20-Lil, Li2S-SiS2, Li2S-SiS2-Lil, Li2S-SiS2-LiBr, Li2S-SiS2-LiCI, Li2S-SiS2-B2S3-Lil, Li2S- SiS2-P2S5-Lil, Li2S-B2S3, Li2S-P2S5-ZxSx where x and x are each independently a positive number, and Z is Ge, Zn, or Ga, Li2S-GeS2, Li2S-SiS2-Li3PO4, Li2S-SiS2-LipMOq where p and q are each independently a positive number, and M is P, Si, Ge, B, Al, Ga, or In) a compound represented by Formula 16 below, or a combination thereof: Formula 16 LiaMbPScAd wherein in Formula 16,M is Ge, Sn, or Si; and A is F, Cl, Br, or I (see discussion of claims 17 and 18).

Regarding claim 22, modified Haba discloses a lithium battery of claim 20, wherein the negative electrode comprises a lithium metal or a lithium metal alloy (see paragraph [0094]).

Regarding claim 23, modified Haba discloses a lithium battery of claim 20, wherein the negative electrode comprises a negative active material comprising carbon, silicon, a silicon oxide, a silicon alloy, a silicon-carbon composite, tin, a tin alloy, a tin-carbon composite, a metal alloyable with lithium, an alloy thereof or an oxide of the alloy, or a combination thereof (see paragraph [0094]).

Regarding claim 24, modified Haba discloses a lithium battery of claim 20, wherein the lithium battery is an all solid battery (see paragraph [0091]-[0092] and [0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721